Citation Nr: 0127552	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  96-05 812	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee disability 
with traumatic arthritis currently rated as 30 percent 
disabling, including a separate rating for disability due to 
arthritis. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1955. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
case was remanded by the Board for additional development in 
March 1998, and the requested development has been 
accomplished to the extent possible.  This development 
included contacting the veteran to clarify his representation 
by way of letter dated in May 1998.  There was no response to 
this letter from the veteran, and the Board has thus not 
listed a representative on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The left knee disability involves deformity, crepitus and 
fluid in the joint, synovitis, with a diagnosis of lateral 
and medial collateral ligament laxity; range of motion was 
shown most recently as 100 degrees of flexion and a loss of 
15 degrees of extension.

3.  There are no extraordinary factors associated with this 
disability productive of an unusual disability picture such 
as to render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The symptoms of the left knee disability, other than 
limitation of motion, do not warrant a disability rating in 
excess of 30 percent.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 5257 (2001).

2.  The criteria for a separate rating of 20 percent, but no 
more, for limitation of motion due to arthritis are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, Diagnostic Code (DC) 5003, 5010, 5257, 5260, 
5261 (2001); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and implementing regulations 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The veteran was notified of the evidence required 
for a grant of his claim by supplemental statement of the 
case dated in September 2001.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
VA orthopedic examination reports, must recently dated in 
July 1998, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.  DC 5010. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  Full extension of the knee is to 0 degrees and full 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based on additional disabling symptomatology.  
In determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) 

III. Background/Analysis

Service connection for scarring and synovitis of the left 
knee was granted by a January 1958 rating decision.  A 10 
percent rating was assigned.  This action was based on 
service medical records in pertinent part demonstrating an 
arthrotomy in July 1954 to repair torn posterior cruciate 
ligament and medial cartilage in the left knee.  The 
postoperative course was noted to be uneventful, with the 
veteran regaining motion "rapidly."  Upon separation from 
service in January 1955, the physical examination was 
essentially negative, but the first VA examination conducted 
after service in October 1957 noted "slight" synovitis.  
The surgical scar was also noted and found to result in "no 
disability." 

The 10 percent rating for the left knee was continued until a 
November 1981 rating decision increased this rating to 20 
percent.  This decision listed the service-connected 
disability as "traumatic arthritis left knee with scar."  
The November 1981 rating decision followed a September 1981 
VA orthopedic examination that included an X-ray 
demonstrating marked degenerative arthritis in the left knee.  
The range of motion in the left knee was measured from 5 
degrees to 80 degrees of flexion with pain.  Extension was 
measured from 80 degrees to 5 degrees with crepitus.  The 
surgical scar was shown to be well-healed and not tender.  

Thereafter, the rating was increased to 30 percent under DC 
5257-5010 by a February 1992 rating decision.  This action 
followed a December 1991 VA examination that showed the 
veteran to walk "very gingerly," with more pain shown on 
the left side than the right.  Motion in the left knee was 
demonstrated at from 180 degrees to 120 degrees at which 
point pain prevented further flexion.  Fluid was shown in the 
left knee joint, but no locking was demonstrated.  The 
examiner noted that the knee did not appear to be 
"particularly" unstable.  The assessment was internal 
derangement and post traumatic arthritis of the left knee.  

Additional pertinent evidence includes reports from an 
examination by a private physician in April 1993.  The 
veteran stated that sitting and standing for any length of 
time produced pain in the knee, and that driving or walking 
resulted in knee pain.  The physical examination at that time 
included a negative neurological examination of the lower 
extremities.  Bilateral "bow legs" and severe arthritis in 
both knees was shown, and tenderness was demonstrated over 
the medial joint space.  Mild swelling was also shown.  The 
range of motion was measured from five to 90 degrees with 
pain and crepitation.  No knee instability was shown, and 
circulation and sensation in both lower extremities were 
normal.  Gait was normal but the veteran was unable to walk 
on his toes and heels.  He was also unable to arise from a 
squatting position.  The impression included severe 
degenerative arthritis in both knees.  

A March 1994 VA examination showed the veteran to walk with a 
slight limp with the left knee.  He was said to not be able 
to extend the left knee completely.  Heel and toe walking was 
limited due to pain.  The surgical scar was again 
demonstrated to be non-tender.  The left knee was shown to be 
swollen and atrophy in the left leg was demonstrated.  Knee 
stability was said to be "good," and all ligaments were 
intact.  Range of motion testing revealed 175 degrees of 
extension and 100 degrees of flexion in the left knee.  The 
diagnosis in pertinent part was marked degenerative 
osteoarthritis of the left knee.  The veteran was afforded 
another VA examination in January 1995, at which time an X-
ray revealed "moderately well marked" degenerative changes 
in the left knee.  The findings from this examination were 
similar to those from March 1994, and there was no 
subluxation, contracture, laxity or instability in the left 
knee.  The range of motion testing revealed extension to 0 
degrees and flexion to 120 degrees.  

Findings from a March 1996 VA examination included spurs in 
the left knee and fluid in the left knee joint.  There was 
"good" left knee stability but there was crepitus on 
flexion and extension.  Range of motion testing revealed pain 
with flexion and extension.  Flexion was to 110 degrees and 
extension was to 5 degrees (175 degrees as listed by the 
examiner).  
 
The most recent clinical evidence is contained in reports 
from a July 1998 VA examination, at which time the veteran 
described "constant" knee pain and swelling and an 
inability to squat.  The physical examination confirmed the 
inability to squat, but revealed good heel and toe rising.  
Flexion of the left knee was to 100 degrees, and it was 
indicated the veteran lacked 15 degrees of extension.  No 
instability was shown, but there was marked subpatellar 
crepitus and fluid in the knee joint.  Also shown was a large 
bony protrusion in the lateral aspect of the knee joint, and 
a minimal increase in the varus and valgus stressing motion 
when compared to the right.  The diagnoses were lateral and 
medial collateral ligament laxity, severe degenerative 
arthritis and synovitis.  

Applying the pertinent legal criteria to the evidence 
summarized above, it is unclear to the Board what was meant 
by the examiner's assessment of a "loss of 15 degrees" of 
left knee extension at the July 1998 VA examination.  
However, all reasonable doubt in this regard must be 
construed in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.  
The evidence of the veteran being "bowlegged" may 
corroborate his difficulty with extension, and there clearly 
is evidence of painful motion.  Thus, the Board concludes 
that the July 1998 range of motion findings demonstrate 
"extension limited to 15 degrees," which warrants a 20 
percent rating under DC 5261.  Given the fact that the 
service-connected disability includes arthritis, the Board 
thus must conclude that a separate rating of 20 percent for 
arthritis in the left knee is warranted under VAOPGCPREC 23-
97.  

As for potential additional compensation, a separate rating 
in excess of 20 percent cannot be assigned, as the range of 
motions finding from the most recent VA examination, as well 
as the other recent clinical evidence of record, does not 
show limitation of flexion to even approach 15 degrees, nor 
does this evidence show greater limitation of extension than 
15 degrees.  Ratings in excess of 20 percent under DCs 5260 
or 5261, respectively, are thus not warranted.  In addition, 
the 30 percent rating currently assigned is the maximum 
assignable rating for subluxation or instability under DC 
5257, and review of the other diagnostic codes pertaining to 
the rating of knee disorders codified at DCs 5256-5263 does 
not reveal a provision under which increased compensation can 
be granted given the service-connected disability picture.  
More specifically, there is no evidence that the left knee 
disability includes unfavorable ankylosis or nonunion of the 
tibia or fibula, thereby precluding increased compensation 
under DCs 5256 and 5262, respectively.  

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while the 
disability associated with the left knee clearly involves 
pain, there is no indication that there is any additional 
functional loss associated with this pain which would warrant 
increased compensation above and beyond that currently in 
effect or that will be granted by this decision.  Finally, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left knee disability is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 30 percent for a knee disability, other 
than limitation of motion, is denied.

A separate rating of 20 percent for limitation of motion due 
to arthritis in the left knee is granted, subject to 
regulations governing the payment of monetary awards.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

